
	
		II
		109th CONGRESS
		2d Session
		S. 4030
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to simplify
		  certain provisions applicable to real estate investment trusts, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the REIT Investment Diversification
			 and Empowerment Act of 2006.
		2.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in the Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
		IForeign currency
			 and other qualified activities
			101.Revisions to
			 REIT income tests
				(a)Addition of
			 permissible income categoriesSection 856(c) (relating to
			 limitations) is amended—
					(1)by striking
			 and at the end of paragraph (2)(G) and by inserting after
			 paragraph (2)(H) the following new subparagraphs:
						
							(I)passive foreign
				exchange gains; and
							(J)any other item of
				income or gain as determined by the
				Secretary;
							,
				and
					(2)by striking
			 and at the end of paragraphs (3)(H) and (3)(I) and by inserting
			 after paragraph (3)(I) the following new subparagraphs:
						
							(J)real estate
				foreign exchange gains; and
							(K)any other item of
				income or gain as determined by the Secretary;
				and
							.
					(b)Rules regarding
			 foreign currency transactionsSection 856 (defining real estate
			 investment trust) is amended by adding at the end the following new
			 subsection:
					
						(n)Rules regarding
				foreign currency transactionsWith respect to any taxable
				year—
							(1)Real estate
				foreign exchange gainsFor purposes of subsection (c)(3)(J), the
				term real estate foreign exchange gains means—
								(A)foreign currency
				gains (as defined in section 988(b)(1)) which are attributable to—
									(i)any item
				described in subsection (c)(3),
									(ii)the acquisition
				or ownership of obligations secured by mortgages on real property or on
				interests in real property (other than foreign currency gains described in
				clause (i)), or
									(iii)becoming or
				being the obligor under obligations secured by mortgages on real property or on
				interests in real property (other than foreign currency gains described in
				clause (i)),
									(B)gains described
				in section 987 attributable to a qualified business unit (as defined by section
				989) of the real estate investment trust, but only if such qualified business
				unit meets the requirements under—
									(i)subsection (c)(3)
				for the taxable year; and
									(ii)subsection
				(c)(4)(A) at the close of each quarter that the real estate investment trust
				has directly or indirectly held the qualified business unit, and
									(C)any other foreign
				currency gains as determined by the Secretary.
								(2)Passive foreign
				exchange gainsFor purposes of subsection (c)(2)(I), the term
				passive foreign exchange gains means—
								(A)gains described
				under paragraph (1),
								(B)foreign currency
				gains (as defined in section 988(b)(1)) which are attributable to any item
				described in subsection (c)(2) (other than those items includible under
				subparagraph (A)), and
								(C)any other foreign
				currency gains as determined by the
				Secretary.
								.
				(c)Addition to
			 REIT hedging ruleSubparagraph (G) of section 856(c)(5) is
			 amended to read as follows:
					
						(G)Treatment of
				certain hedging instrumentsExcept to the extent as determined by
				the Secretary—
							(i)any income of a
				real estate investment trust from a hedging transaction (as defined in clause
				(ii) or (iii) of section 1221(b)(2)(A)) which is clearly identified pursuant to
				section 1221(a)(7), including gain from the sale or disposition of such a
				transaction, shall not constitute gross income under paragraphs (2) and (3) to
				the extent that the transaction hedges any indebtedness incurred or to be
				incurred by the trust to acquire or carry real estate assets, and
							(ii)any income of a
				real estate investment trust from a transaction entered into by the trust
				primarily to manage risk of currency fluctuations with respect to any item
				described in paragraphs (2) and (3), including gain from the termination of
				such a transaction, shall not constitute gross income under paragraphs (2) and
				(3), but only if such transaction is clearly identified as such before the
				close of the day on which it was acquired, originated, or entered into (or such
				other time as the Secretary may
				prescribe).
							.
				(d)Authority to
			 exclude items of income from REIT income testsSection 856(c)(5)
			 is amended by adding at the end the following new subparagraph:
					
						(H)Secretarial
				authority to exclude other items of incomeThe Secretary is
				authorized to determine whether any item of income or gain which does not
				otherwise qualify under paragraph (2) or (3) may be considered as not
				constituting gross income solely for purposes of this
				part.
						.
				102.Revisions to
			 REIT asset tests
				(a)Clarification
			 of valuation testThe first sentence in the matter following
			 section 856(c)(4)(B)(iii)(III) is amended by inserting (including a
			 discrepancy caused solely by the change in the foreign currency exchange rate
			 used to value a foreign asset) after such
			 requirements.
				(b)Clarification
			 of permissible asset categorySection 856(c)(5), as amended by
			 section 101(d), is amended by adding at the end the following new
			 subparagraph:
					
						(I)CashFor
				purposes of this part, the term cash includes foreign currency if
				the real estate investment trust or its qualified business unit (as defined in
				section 989) uses such foreign currency as its functional currency (as defined
				in section
				985(b)).
						.
				103.Conforming
			 foreign currency revisions
				(a)Net income from
			 foreclosure propertyClause (i) of section 857(b)(4)(B) is
			 amended to read as follows:
					
						(i)gain (including
				any foreign currency gain, as defined in section 988(b)(1)) from the sale or
				other disposition of foreclosure property described in section 1221(a)(1) and
				the gross income for the taxable year derived from foreclosure property (as
				defined in section 856(e)), but only to the extent such gross income is not
				described in (or, in the case of foreign currency gain, not attributable to
				gross income described in) section 856(c)(3) other than subparagraph (F)
				thereof,
				over
						.
				(b)Net income from
			 prohibited transactionsClause (i) of section 857(b)(6)(B) is
			 amended to read as follows:
					
						(i)the term
				net income derived from prohibited transactions means the excess
				of the gain (including any foreign currency gain, as defined in section
				988(b)(1)) from prohibited transactions over the deductions (including any
				foreign currency loss, as defined in section 988(b)(2)) allowed by this chapter
				which are directly connected with prohibited
				transactions;
						.
				IITaxable REIT
			 subsidiaries
			201.Conforming
			 taxable REIT subsidiary asset testSection 856(c)(4)(B)(ii) is amended by
			 striking 20 percent and inserting 25
			 percent.
			IIIDealer
			 sales
			301.Holding period
			 under safe harborSection
			 857(b)(6) (relating to income from prohibited transactions) is amended—
				(1)by striking
			 4 years in subparagraphs (C)(i), (C)(iv), and (D)(i) and
			 inserting 2 years,
				(2)by striking
			 4-year period in subparagraphs (C)(ii), (D)(ii), and (D)(iii)
			 and inserting 2-year period, and
				(3)by striking
			 real estate asset and all that follows through if
			 in the matter preceding clause (i) of subparagraphs (C) and (D) and inserting
			 real estate asset (as defined in section 856(c)(5)(B) otherwise
			 described in section 1221(a)(1) if.
				302.Determining
			 value of sales under safe harborSubparagraphs (C)(iii)(II) and (D)(iv)(II)
			 of section 857(b)(6) are each amended by striking the aggregate adjusted
			 bases and all that follows through the beginning of the taxable
			 year and inserting the fair market value of property (other than
			 sales of foreclosure property or sales to which section 1033 applies) sold
			 during the taxable year does not exceed 10 percent of the fair market value of
			 all of the assets of the trust as of the beginning of the taxable
			 year.
			IVHealth care
			 REITs
			401.Conformity for
			 health care facilities
				(a)Related party
			 rentalsSubparagraph (B) of section 856(d)(8) (relating to
			 special rule for taxable REIT subsidiaries) is amended to read as
			 follows:
					
						(B)Exception for
				certain lodging facilities and health care propertyThe
				requirements of this subparagraph are met with respect to an interest in real
				property which is a qualified lodging facility or a qualified health care
				property (as defined in subsection (e)(6)(D)(i)) leased by the trust to a
				taxable REIT subsidiary of the trust if the property is operated on behalf of
				such subsidiary by a person who is an eligible independent
				contractor.
						.
				(b)Eligible
			 independent contractorSubparagraphs (A) and (B) of section
			 856(d)(9) (relating to eligible independent contractor) are amended to read as
			 follows:
					
						(A)In
				generalThe term eligible independent contractor
				means, with respect to any qualified lodging facility or qualified health care
				property (as defined in subsection (e)(6)(D)(i)), any independent contractor
				if, at the time such contractor enters into a management agreement or other
				similar service contract with the taxable REIT subsidiary to operate such
				qualified lodging facility or qualified health care property, such contractor
				(or any related person) is actively engaged in the trade or business of
				operating qualified lodging facilities or qualified health care properties,
				respectively, for any person who is not a related person with respect to the
				real estate investment trust or the taxable REIT subsidiary.
						(B)Special
				rulesSolely for purposes of this paragraph and paragraph (8)(B),
				a person shall not fail to be treated as an independent contractor with respect
				to any qualified lodging facility or qualified health care property (as so
				defined) by reason of the following:
							(i)The taxable REIT
				subsidiary bears the expenses for the operation of such qualified lodging
				facility or qualified health care property pursuant to the management agreement
				or other similar service contract.
							(ii)The taxable REIT
				subsidiary receives the revenues from the operation of such qualified lodging
				facility or qualified health care property, net of expenses for such operation
				and fees payable to the operator pursuant to such agreement or contract.
							(iii)The real estate
				investment trust receives income from such person with respect to another
				property that is attributable to a lease of such other property to such person
				that was in effect as of the later of —
								(I)January 1, 1999,
				or
								(II)the earliest
				date that any taxable REIT subsidiary of such trust entered into a management
				agreement or other similar service contract with such person with respect to
				such qualified lodging facility or qualified health care
				property.
								.
				VForeign
			 REITs
			501.Stock of
			 foreign REITs as real estate assets
				(a)In
			 generalThe first sentence in section 856(c)(5)(B) is amended by
			 inserting or in a qualified foreign REIT after this
			 part.
				(b)Qualified
			 foreign REITSection 856(c) is amended by adding at the end the
			 following new paragraph:
					
						(8)Qualified
				foreign reitFor purposes of this subsection, the term
				qualified foreign REIT means a corporation, trust, or
				association—
							(A)treated as a
				corporation under section 7701(a)(3),
							(B)the shares or
				certificates of beneficial interests of which are regularly traded on an
				established securities market, and
							(C)which is
				organized in a country under rules that the Secretary determines meet the
				following criteria:
								(i)At least 75
				percent of the entity’s assets must qualify as real estate assets (determined
				without regard to shares or transferable certificates of beneficial interest in
				such entity), as determined at the close of the entity’s prior taxable
				year.
								(ii)The entity
				either receives a dividends paid deduction comparable to section 561 or is
				exempt from corporate level tax.
								(iii)The entity is
				required to distribute at least 85 percent of its annual taxable income (as
				computed in the jurisdiction in which it is organized) to the holders of its
				shares or certificates of beneficial interest on an annual
				basis.
								.
				502.Dividends from
			 foreign REITsSection
			 856(c)(3)(D) is amended by inserting “and in qualified foreign REITs” after
			 this part.
			VIEffective
			 dates
			601.Effective
			 dates
				(a)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this Act shall apply to taxable years beginning after the
			 date of the enactment of this Act.
				(b)REIT hedging
			 rulesThe amendment made by section 101(c) shall apply to
			 transactions entered into after the date of the enactment of this Act.
				
